Title: From George Washington to Vice Admiral d’Estaing, 26 July 1778
From: Washington, George
To: Estaing, Charles-Hector Théodat, comte d’


          
            Sir
            Head Qrs White plains July 26th 1778
          
          I had the honor of writing you the inclosed Letter from Haverstraw Bay, which was
            intended to introduce Colonel Sears to your notice.
            This Gentlemen set out with Captain Dobbs, a pilot, of the first established reputation,
            to offer their services to the Squadron under your command. Before they had an
            opportunity of reaching the Fleet, they sailed from the Road off Sandy Hook. Colo. Sears
            is still desirous of manifesting his zeal in this our common cause and will be happy if
            he can contribute in the smallest degree to the success of the Enterprize, which you
            have formed against Rhode Island. I have the Honor to be with every sentiment of respect
            & esteem Sir Yr Most Obedt sert
          
            Go: Washington
          
        